                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

FRANK GORDON CLARK,

      Plaintiff,                                     Case No. 18-cv-13758
                                                     Hon. Matthew F. Leitman
v.

COMMISSIONER OF
SOCIAL SECURITY,

     Defendant.
____________________________________________________________________/

                                    JUDGMENT

             For the reasons stated in the Opinion and Order issued on this date, it is

ORDERED and ADJUDGED that Defendant’s Motion for Summary Judgment is

GRANTED, Plaintiff’s Motion for Summary Judgment is DENIED, and the

Commissioner’s decision is AFFIRMED. This case is hereby DISMISSED in its

entirety with prejudice.

                                       s/Matthew F. Leitman
                                       MATTHEW F. LEITMAN
                                       UNITED STATES DISTRICT JUDGE
Dated: January 22, 2020


       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on January 22, 2020, by electronic means and/or
ordinary mail.

                                       s/Holly A. Monda
                                       Case Manager
                                       (810) 341-9764

                                          1
